

EXHIBIT 10.32
FANNIE MAE
RESTRICTED STOCK UNITS AWARD
Award Document


     This grant of units of Restricted Stock from Fannie Mae (the “Award”) is
made to you as an Eligible Employee (the “Awardee”) effective as of the date of
grant set forth in the grant detail available for you to view on the UBS
website.


     1. Grant of Units. Pursuant to the provisions of the Fannie Mae Stock
Compensation Plan of 2003 (the “Plan”), Fannie Mae hereby grants to the Awardee,
subject to the terms and conditions of the Plan and subject further to the terms
and conditions set forth in this Award Document, restricted units (the
“Restricted Stock units”) relating to the Common Stock of Fannie Mae as set
forth in the grant detail found on “Restricted” page under the
“Grants/Awards/Units” tab on the UBS website. Each unit represented by this
Award represents the unfunded and unsecured contractual right to the future
delivery of one share of Common Stock, subject to the restrictions herein and in
the Plan.


     2. Definitions. Unless provided otherwise herein, all defined terms are
written with initial capital letters and shall have the meaning stated in the
Plan.


     3. Terms and Conditions. By accepting the Award, the Awardee agrees that
the Award evidenced by the Award Document is subject to the following terms and
conditions:


(a) Pre-Vesting Limitations. The Restricted Stock units and the right to receive
payments from Fannie Mae in lieu of dividends or other distributions with
respect to the Common Stock represented by the units may not, except in
accordance with Plan provisions, be sold, assigned, transferred, exchanged,
pledged, hypothecated or otherwise disposed of or encumbered, either voluntarily
or involuntarily. Restrictions shall lapse in accordance with the vesting
schedule set forth in the grant detail or, if earlier, upon the Awardee’s
Retirement, Early Retirement, Total Disability or death or at such earlier time
and in such circumstances, if any, as may be determined under the Plan
(including, without limitation, pursuant to Section 4.2(d) of the Plan if
applicable). Notwithstanding the foregoing, restrictions shall not lapse upon
the Awardee’s Retirement or Early Retirement if the Committee determines that
the Awardee’s termination of employment is “For Cause.” For the purpose of this
Award, “For Cause” is defined in Section 5 below.


(b) Treatment of Restricted Stock Units Upon Termination of Employment. Unless
otherwise provided by the Committee, the Awardee’s rights under the Restricted
Stock units as to which the restrictions have not lapsed in accordance with the
provisions hereof, including without limitation the right to the future delivery
of shares of Common Stock, shall be immediately forfeited upon the termination
of employment of the Awardee without payment of any consideration by Fannie Mae
and without any consent or other action by the Awardee, and all rights of
Awardee with respect to such Restricted Stock units shall thereupon cease.


(c) Delivery of Shares; Shareholder Rights. As soon as practicable and in all
events not later than the 15th day of the third month following the vesting of a
Restricted Stock unit, Fannie Mae will cause one share of Common Stock to be
transferred to the Awardee (or, in the event of the Awardee’s death, except, as
otherwise provided within the Plan, to the Awardee’s estate). Notwithstanding
the foregoing, in the event that the Awardee is a Specified Employee, any
Restricted Stock units that vest by reason of the Awardee’s Separation from
Service due to the Awardee’s Retirement or Early Retirement will be paid six
months and one day following the Awardee’s Retirement or Early Retirement. Until
such time as such share of Common Stock is transferred to the Awardee, the
Awardee shall not be treated as a shareholder with respect thereto and shall
have no rights to related dividends or other distributions, or voting rights;
provided, that during such periods, prior to the actual delivery of shares of
Common Stock, as the Awardee holds units hereunder, the Awardee shall be
entitled to receive payments from

1



--------------------------------------------------------------------------------



Fannie Mae in lieu of the regular cash dividends that would have been payable
had such units been actual shares of Common Stock owned by the Awardee, each
such payment in lieu of cash dividends to be made on the same date as the date
on which the related dividend is paid. Any such payments in lieu of cash
dividends from Fannie Mae shall be taxable as additional compensation to the
Awardee. If there is a stock split, stock dividend or similar change affecting
the Common Stock, Fannie Mae shall appropriately adjust the outstanding units of
Restricted Stock to reflect such change.


(d) Payment of Taxes. This Award and Fannie Mae’s obligation to deliver shares
of Common Stock upon the vesting of this Award are conditioned upon the prompt
and timely payment by the Awardee to Fannie Mae of any and all taxes required to
be withheld by Fannie Mae with respect to the vesting of the Award or the
delivery of shares of Common Stock hereunder. The Awardee shall pay such taxes
as follows: (i) if the withholding obligation arises in connection with the
delivery of shares of Common Stock, by electing to have a portion of such shares
with a value equal to the required withholding held back by Fannie Mae; or
(ii) by the delivery of a check in form satisfactory to the plan administrator,
or (iii) by wire transfer.


(e) Award Confers No Rights with Respect to Continuance of Employment. This
Award shall not confer upon the Awardee any right with respect to continued
employment by Fannie Mae, nor shall it interfere in any way with the right of
Fannie Mae to terminate the Awardee’s employment at any time.


(f) Compliance with Law and Regulations. This Award and the obligation of Fannie
Mae to deliver shares hereunder shall be subject to applicable federal and state
laws, rules and regulations, and to such approvals by any government or
regulatory agency as may be required. It is intended that this Award be
construed consistent with the intent that it comply with the requirements of
Section 409A of the Code to the extent applicable.


     4. Awardee Bound by Plan and Administrator’s Records. Awardee is bound by
all the terms and provisions of the Plan and the records of the Plan’s
administrator (including any third-party recordkeeper). In the event of a
conflict between the Award Document and the terms of the Plan or the records of
the Plan’s administrator, the terms of the Plan and records of the Plan’s
administrator shall control.


     5. Definition of “For Cause”. “For Cause” means Fannie Mae determines that
the Awardee has:


(a) materially harmed Fannie Mae by, in connection with the Awardee’s
performance of the Awardee’s duties for Fannie Mae, engaging in dishonest or
fraudulent actions or willful misconduct, or performing the Awardee’s duties in
a grossly negligent manner, or


(b) been convicted of, or pleaded nolo contendere with respect to, a felony.


The Awardee will not be deemed to have been terminated For Cause following an
event described in (a) above unless Fannie Mae has provided (i) reasonable
notice to the Awardee setting forth Fannie Mae’s intention to terminate For
Cause, (ii) where remedial action is appropriate and feasible, a reasonable
opportunity for such action, (iii) an opportunity for the Awardee, together with
the Awardee’s counsel, to be heard before the Compensation Committee of the
Board of Directors or its delegate, and (iv) the Awardee with a notice of
termination stating that the Awardee was guilty of the conduct set forth in
(a) above and specifying the particulars thereof in detail. No act or failure to
act by the Awardee will be considered “willful” unless it is done, or omitted to
be done, by the Awardee in bad faith or without reasonable belief that the
Awardee’s action or omission was in the best interests of Fannie Mae.



2

